Title: To Alexander Hamilton from William Ellery, 11 November 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s OfficePort of Newport [Rhode Island] Novr. 11 1791
Sir,

At the Session of the Genl. Assembly, which ended the last week, I desired a leading member of the Lower House to move for a Cession of the Light House &c to the United States, if he should think the motion would succeed. He conversed with some members of the Upper House upon the subject who had formerly opposed it, they said there was time enough to cede hereafter, and thought it best to hold their right as long as they could. Under these circumstances he deemed it unseasonable to make the motion. In my letter of the 18th. of July last, I gave you an account of the condition in which the Light House was, what repairs were necessary, the estimated expence, and asked your directions whether repairs should be made or not. As this is the season for falling weather, and the Winter is advancing I wish to receive your directions in this regard as soom as may be convenient.
I am considered as Superintendant of the Light-House, but I have no appointment, and no compensation is allowed for my trouble. The United States are debited in my books for monies advanced for the Use of the Light-House, but no Warrant has issued, by which I could give them Credit. I wish that these matters might be adjusted.
Permit me, in addition to what I have heretofore written, in my letters of the 31st. of January and the 18th. of July last, respecting an allowance and an adequate compensation for my services as Collector, to observe, that the Collector of this District, on account of the number of ports of delivery in it, is involved in greater difficulty and trouble than they experience who have a smaller number of Officers to superintend. He is obliged to maintain a constant intercourse with the Supervisors by letters, to examin the accounts of a variety of Inspectors, and to rectify errors as they arise, and this you are sensible, Sir, requires much time, care, and attention. While I continue in office, I shall discharge my duty, as far as I know it, with fidelity; and I will not believe that my services will go unrewarded.
I am, Sir,   Yr. most obedt. servt.
Wm Ellery Collr A. Hamilton EsqrSecry Treasy.
